Exhibit 10.1

SIENTRA, INC.

Common Stock

($0.01 par value per share)

AT-THE-MARKET EQUITY OFFERING SALES AGREEMENT

February 20, 2018

STIFEL, NICOLAUS & COMPANY, INCORPORATED

One South Street, 15th Floor

Baltimore, Maryland 21202

Ladies and Gentlemen:

Sientra, Inc., a Delaware corporation (the “Company”), proposes, subject to the
terms and conditions stated herein, to issue and sell from time to time to or
through Stifel, Nicolaus & Company, Incorporated (“Stifel Nicolaus”), as sales
agent and/or principal (“Agent”), shares (the “Shares”) of the Company’s common
stock, $0.01 par value per share (the “Common Stock”), having an aggregate
offering price of up to $50,000,000 on the terms set forth in Section 2 of this
At-The-Market Equity Offering Sales Agreement (the “Agreement”). The Company
agrees that whenever it determines to sell Shares directly to the Agent as
principal, it will enter into a separate agreement (each, a “Terms Agreement”)
in substantially the form of Annex I hereto, relating to such sale in accordance
with Section 3 of this Agreement.

Section 1. Representations and Warranties. The Company represents and warrants
to the Agent that, unless such representation or warranty specifies otherwise,
as of the date of this Agreement, any Representation Date (as defined in
Section 3(j) below), each Applicable Time (as defined in Section 1(a) below) and
each Settlement Date (as defined in Section 2 below):

(a) Compliance with Registration Requirements. The Company has filed with the
Securities and Exchange Commission (the “Commission”) a registration statement
under the Securities Act of 1933, as amended (the “1933 Act”), on Form S-3 (File
No. 333-222453) in respect of the Company’s Common Stock (including the Shares)
(collectively, the “Securities”) not declared effective by the Commission
earlier than three years prior to the date hereof; such registration statement,
and any post-effective amendment thereto, has become effective; and no stop
order suspending the effectiveness of such registration statement or any part
thereof has been issued and no proceeding for that purpose has been initiated
or, to the knowledge of the Company, threatened by the Commission (the base
prospectus filed as part of such registration statement, in the form in which it
has most recently been filed with the Commission on or prior to the date of this
Agreement, is hereinafter called the “Basic Prospectus”; the various parts of
such registration statement, including all exhibits thereto and any prospectus
supplement relating to the Shares that is filed with the Commission and deemed
by virtue of Rule 430B to be part of such registration statement, each as
amended at the time such part of the registration statement became effective,
including any post-effective amendments thereto, are hereinafter collectively
called the “Registration Statement”; the prospectus supplement specifically
relating to the Shares prepared and filed with the Commission pursuant to Rule
424(b) under the 1933 Act is hereinafter called the “Prospectus Supplement”; the
Basic Prospectus, as amended and supplemented by the Prospectus Supplement, is
hereinafter called the “Prospectus”; any reference herein to the Basic
Prospectus, the Prospectus Supplement or the Prospectus shall be deemed to refer
to and include the documents incorporated by reference therein pursuant to Item
12 of Form S-3 under the 1933 Act; any reference to any amendment or supplement
to the Basic Prospectus, the Prospectus Supplement or the Prospectus shall be
deemed to refer to and include any post-effective amendment to the Registration
Statement, any prospectus supplement relating to the Shares filed with the
Commission pursuant to Rule 424(b) under the 1933 Act and any documents filed
under the Securities Exchange Act of 1934, as amended (the “1934 Act”), and the
rules and regulations of the Commission thereunder (the “1934 Act Regulations”),
and incorporated therein, in each case after the date of the Basic Prospectus,
the Prospectus Supplement or the Prospectus, as the case may be; any reference
to any amendment to the Registration Statement shall be deemed to refer to and
include any annual report of the



--------------------------------------------------------------------------------

Company filed pursuant to Section 13(a) or 15(d) of the 1934 Act after the
effective date of the Registration Statement that is incorporated by reference
in the Registration Statement; and any “issuer free writing prospectus” as
defined in Rule 433 under the 1933 Act relating to the Shares is hereinafter
called an “Issuer Free Writing Prospectus”.

No order preventing or suspending the use of the Basic Prospectus, the
Prospectus Supplement or any Issuer Free Writing Prospectus has been issued by
the Commission, and the Basic Prospectus and the Prospectus Supplement, at the
time of filing thereof, conformed in all material respects to the requirements
of the 1933 Act and the rules and regulations of the Commission thereunder (the
“1933 Act Regulations”) and did not contain an untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

For the purposes of this Agreement, the “Applicable Time” means, with respect to
any Shares, the time of sale of such Shares pursuant to this Agreement; the
Prospectus and the applicable Issuer Free Writing Prospectus(es) issued at or
prior to such Applicable Time, taken together (collectively, and, with respect
to any Shares, together with the public offering price of such Shares, the
“General Disclosure Package”) as of each Applicable Time and each Settlement
Date, will not include any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; and each
applicable Issuer Free Writing Prospectus will not conflict with the information
contained in the Registration Statement, the Prospectus Supplement or the
Prospectus and each such Issuer Free Writing Prospectus, as supplemented by and
taken together with the General Disclosure Package as of such Applicable Time,
will not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

(b) Incorporation of Documents by Reference. The documents incorporated or
deemed to be incorporated by reference in the Registration Statement and the
Prospectus, when they became effective or were filed with the Commission, as the
case may be, complied in all material respects with the requirements of the 1934
Act and the 1934 Act Regulations, and, when read together with the other
information in the Prospectus, (a) at the time the Registration Statement became
effective, (b) at the time the Prospectus was issued and (c) on the date of this
Agreement, did not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.

(c) Independent Accountants. The accountants who certified the financial
statements and supporting schedules included in the Registration Statement are
independent public accountants as required by the 1933 Act and the 1933 Act
Regulations.

(d) Financial Statements. The financial statements included or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus, together with the related schedules and notes, present fairly, in
all material respects, the financial position of the Company and its
consolidated Subsidiaries (as defined below) at the dates indicated and the
statement of operations, stockholders’ equity and cash flows of the Company and
its consolidated Subsidiaries for the periods specified; said financial
statements have been prepared in accordance with generally accepted accounting
principles in the United States (“GAAP”) applied on a consistent basis
throughout the periods involved. The supporting schedules, if any, present
fairly, in all material respects, in accordance with GAAP the information
required to be stated therein. The selected financial data and the summary
financial information included in the Prospectus present fairly, in all material
respects, the information shown therein and have been compiled on a basis
consistent with that of the audited financial statements included or
incorporated by reference in the Registration Statement. The pro forma financial
statements and the related notes thereto included in the Registration Statement,
the General Disclosure Package and the Prospectus present fairly the information
shown therein, have been prepared in accordance with the Commission’s rules and
guidelines with respect to pro forma financial statements and have been properly
compiled on the bases described therein, and the assumptions used in the
preparation thereof are reasonable and the adjustments used therein are
appropriate to give effect to the transactions and circumstances referred to
therein. All disclosures contained in the Registration Statement, the General
Disclosure Package or the Prospectus, or incorporated by reference therein,
regarding “non-GAAP financial measures” (as such term is defined by the rules
and regulations of the Commission) comply with Regulation G of the 1934 Act and
Item 10 of Regulation S-K of the 1933 Act, to the extent applicable.



--------------------------------------------------------------------------------

(e) No Material Adverse Change in Business. Since the respective dates as of
which information is given in the Registration Statement, the General Disclosure
Package or the Prospectus, except as otherwise stated therein, (A) there has
been no material adverse change, or any development involving a prospective
material adverse change, in the condition, financial or otherwise, or in the
earnings, business affairs or business prospects of the Company and its
Subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business (a “Material Adverse Effect”), (B) there have been
no transactions entered into by the Company or any of its Subsidiaries, other
than those in the ordinary course of business, which are material with respect
to the Company and its Subsidiaries considered as one enterprise, and (C) there
has been no dividend or distribution of any kind declared, paid or made by the
Company on any class of its capital stock.

(f) Good Standing of the Company. The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the
jurisdiction of its organization and has corporate power and authority to own,
lease and operate its properties and to conduct its business as described in the
Prospectus and to enter into and perform its obligations under this Agreement;
and the Company is duly qualified as a foreign corporation to transact business
and is in good standing in each other jurisdiction in which such qualification
is required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure so to qualify or to be in good
standing would not result in a Material Adverse Effect.

(g) Good Standing of Subsidiaries. Each subsidiary listed on Schedule 1 hereto
(each a “Subsidiary” and, collectively, the “Subsidiaries”) has been duly
organized and is validly existing as a corporation in good standing under the
laws of the jurisdiction of its incorporation, has corporate power and authority
to own, lease and operate its properties and to conduct its business as
described in the Prospectus and is duly qualified as a foreign corporation to
transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect; except as
otherwise disclosed in the Registration Statement, all of the issued and
outstanding capital stock of each such Subsidiary has been duly authorized and
validly issued, is fully paid and non-assessable and is owned by the Company,
directly or through subsidiaries, free and clear of any security interest,
mortgage, pledge, lien, encumbrance, claim or equity; none of the outstanding
shares of capital stock of any Subsidiary was issued in violation of the
preemptive or similar rights of any security holder of such Subsidiary. The only
significant subsidiaries (as defined in Rule 1-02(w) of Regulation S-X of the
Securities Act), direct and indirect, of the Company are the subsidiaries listed
on Schedule 1 hereto.

(h) Capitalization. The shares of issued and outstanding Common Stock have been
duly authorized and validly issued and are fully paid and non-assessable; none
of the outstanding shares of capital stock was issued in violation of the
preemptive or other similar rights of any security holder of the Company. The
Company’s Common Stock has been registered pursuant to Section 12(b) of the 1934
Act and is listed on the Nasdaq Global Select Market (“Nasdaq”), and, except as
described in the Prospectus, the Company has taken no action designed to, or
likely to have the effect of, terminating the registration or listing of the
Common Stock from the Nasdaq, nor has the Company received any notification that
the Commission or the Nasdaq is contemplating terminating such registration or
listing.

(i) Authorization of Agreements. This Agreement and any Terms Agreement have
been duly authorized by the Company. This Agreement has been, and any Terms
Agreement will be, executed and delivered by the Company.

(j) Authorization and Description of Securities. The Shares have been duly
authorized and reserved for issuance and sale pursuant to this Agreement and,
when issued and delivered by the Company pursuant to this Agreement or any Terms
Agreement against payment of the consideration set forth herein, will be validly
issued and fully paid and non-assessable; the Common Stock conforms to all
statements relating thereto contained in the Prospectus and such description
conforms to the rights set forth in the instruments defining the same; no holder
of the Shares will be subject to personal liability by reason of being such a
holder; and the issuance of the Shares is not subject to the preemptive or other
similar rights of any security holder of the Company.

(k) Absence of Defaults and Conflicts. Except as described in the Prospectus,
(a) neither the Company nor any of its Subsidiaries is in violation of its
charter or by-laws or in default in the performance or



--------------------------------------------------------------------------------

observance of any obligation, agreement, covenant or condition contained in any
contract, indenture, mortgage, deed of trust, loan or credit agreement, note,
lease or other agreement or instrument to which the Company or any of its
Subsidiaries is a party or by which it or any of them may be bound, or to which
any of the property or assets of the Company or any Subsidiary is subject
(collectively, “Agreements and Instruments”), except in each case such violation
or default would not reasonably be expected to result in a Material Adverse
Effect; (b)(i) and the execution, delivery and performance of this Agreement or
of any Terms Agreement and the consummation of the transactions contemplated
herein or in any Terms Agreement and in the Registration Statement (including
the issuance and sale of the Shares and the use of the proceeds from the sale of
the Shares as described in the Prospectus under the caption “Use of Proceeds”)
and compliance by the Company with its obligations hereunder have been duly
authorized by all necessary corporate action and do not and will not, whether
with or without the giving of notice or passage of time or both, conflict with
or constitute a breach of, or default or Repayment Event (as defined below)
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any Subsidiary
pursuant to, the Agreements and Instruments, (ii) nor will such action result in
any violation of the provisions of the charter or by-laws of the Company or any
Subsidiary, (iii) nor will such action result in any violation of any applicable
law, statute, rule, regulation, judgment, order, writ or decree of any
government, government instrumentality or court, domestic or foreign, having
jurisdiction over the Company or any Subsidiary or any of their assets,
properties or operations (each, a “Governmental Authority”). As used herein, a
“Repayment Event” means any event or condition which gives the holder of any
note, debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any Subsidiary.

(l) Absence of Labor Dispute. Except as described in the Prospectus, no labor
dispute with the employees of the Company or any Subsidiary exists or, to the
knowledge of the Company, is imminent, and the Company is not aware of any
existing or imminent labor disturbance by the employees of any of its or any
Subsidiary’s principal suppliers, manufacturers, customers or contractors.

(m) Absence of Proceedings. There is no action, suit, proceeding, inquiry or
investigation before or brought by any court or governmental agency or body,
domestic or foreign, now pending, or, to the knowledge of the Company,
threatened in writing, against or affecting the Company or any Subsidiary, which
is required to be disclosed in the Registration Statement or the Prospectus
(other than as disclosed therein), or which would reasonably be expected to
result in a Material Adverse Effect, or which might materially and adversely
affect the properties or assets thereof or the consummation of the transactions
contemplated in this Agreement or any Terms Agreement or the performance by the
Company of its obligations hereunder or thereunder; the aggregate of all pending
legal or governmental proceedings to which the Company or any Subsidiary is a
party or of which any of their respective property or assets is the subject
which are not described in the Registration Statement or the Prospectus,
including ordinary routine litigation incidental to the business, would not
reasonably be expected to result in a Material Adverse Effect.

(n) Accuracy of Exhibits. There are no contracts or documents which are required
to be described in the Registration Statement or the Prospectus or the documents
incorporated by reference therein or to be filed as exhibits thereto which have
not been so described and filed as required.

(o) Possession of Intellectual Property. Except as would not reasonably be
expected to result in a Material Adverse Effect, the Company and its
Subsidiaries own or possess, or can acquire on reasonable terms, adequate
patents, patent rights, licenses, inventions, copyrights, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names or other intellectual property (collectively, “Intellectual
Property”) necessary to carry on the business now operated by them, and neither
the Company nor any of its Subsidiaries has received any written notice or is
otherwise aware of any infringement of or conflict with asserted rights of
others with respect to any Intellectual Property or of any facts or
circumstances which would render any Intellectual Property invalid or inadequate
to protect the interest of the Company or any of its Subsidiaries therein.

(p) Regulatory Compliance. Except as described in the Registration Statement,
the General Disclosure Package and the Prospectus, the Company: (i) has not
received any unresolved U.S. Food and Drug Administration (“FDA”) Form 483 or
other Governmental Authority notice of inspectional observations, notice of
adverse filing, warning letter, untitled letter or other correspondence or
notice from the FDA, or any other court or arbitrator or federal, state, local
or foreign governmental or regulatory authority, alleging or asserting
noncompliance with the



--------------------------------------------------------------------------------

Federal Food, Drug and Cosmetic Act (21 U.S.C. § 301 et seq.), or received any
requests or requirements to make changes to the Company products by the FDA or
any other Governmental Authority; (ii) is and has been in material compliance
with applicable health care laws, including without limitation, the Federal
Food, Drug and Cosmetic Act (21 U.S.C. § 301 et seq.), the federal Anti-kickback
Statute (42 U.S.C. § 1320a-7b(b)), the civil False Claims Act (31 U.S.C. § 3729
et seq.), the administrative False Claims Law (42 U.S.C. § 1320a-7b(a)), the
Civil Monetary Penalties Law (42 U.S.C. § 1320a-7a), the Health Insurance
Portability and Accountability Act of 1996 (42 U.S.C. § 1320d et seq.), as
amended by the Health Information Technology for Economic and Clinical Health
Act of 2009 (collectively, “HIPAA”), the exclusion laws (42 U.S.C. § 1320a-7),
the Physician Payments Sunshine Act (42 U.S.C. § 1320a-7h), all criminal laws
relating to health care fraud and abuse, including but not limited to 18 U.S.C.
Sections 286 and 287, and the health care fraud criminal provisions under HIPAA,
Medicare (Title XVIII of the Social Security Act), Medicaid (Title XIX of the
Social Security Act), and the regulations promulgated pursuant to such laws, and
comparable state laws, and all other local, state, federal, national,
supranational and foreign laws, manual provisions, policies and administrative
guidance relating to the regulation of the Company (collectively, the “Health
Care Laws”); (iii) possesses all licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Health Care Laws to carry on its businesses as now or proposed to be
conducted (collectively, the “Authorizations”), except where such failure to
possess such Authorizations would not reasonably be likely to have a Material
Adverse Effect, and such Authorizations are valid and in full force and effect
and the Company is not in material violation of any term of any such
Authorizations; (iv) has not received notice of any ongoing claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from any Governmental Authority or third party alleging any material violation
of any Health Care Laws or Authorizations and has no knowledge that any such
Governmental Authority or third party is considering any such claim, litigation,
arbitration, action, suit, investigation or proceeding; (v) has not received
notice that any Governmental Authority has taken, is taking or intends to take
action to limit, suspend, modify or revoke any Authorizations and has no
knowledge that any such Governmental Authority is considering such action;
(vi) has filed, obtained, maintained or submitted all material reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments thereto as required by any Health Care Laws or
Authorizations and all such reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments were complete,
correct and not misleading on the date filed (or were corrected or supplemented
by a subsequent submission if required by law); (vii) has not, either
voluntarily or involuntarily, initiated, conducted, or issued or caused to be
initiated, conducted or issued, any recall, market withdrawal or replacement,
safety alert, post sale warning, “dear doctor” letter, or other notice or action
relating to the alleged lack of safety, efficacy or regulatory compliance of any
product or any alleged product defect or violation which would reasonably be
expected to result in a Material Adverse Effect, and, to the Company’s
knowledge, no third party has initiated or conducted any such notice or action
and there are no facts which are reasonably likely to cause, and the Company has
not received any written notice from the FDA or any other regulatory agency
regarding, a material recall, market withdrawal or replacement of any Company
product sold or intended to be sold by the Company, a material change in the
marketing classification or a material adverse change in the labeling of any
such Company products, or a termination or suspension of the manufacturing,
marketing, or distribution of such Company products which would reasonably be
expected to result in a Material Adverse Effect; (viii) is not a party to any
corporate integrity agreement, deferred prosecution agreement, monitoring
agreement, consent decree, settlement order, or similar agreements, or has any
reporting obligations pursuant to any such agreement, plan or correction or
other remedial measure entered into with any Governmental Authority; (ix) has
not, nor has any officer, director, employee, or, to the knowledge of the
Company, any agent or distributor of the Company, made an untrue statement of a
material fact or a fraudulent statement to the FDA or any other Governmental
Authority, failed to disclose a material fact required to be disclosed to the
FDA or any other Governmental Authority, or committed an act, made a statement,
or failed to make a statement, in each such case, related to the business of the
Company that, at the time such disclosure was made, would reasonably be expected
to provide a basis for the FDA to invoke its policy respecting “Fraud, Untrue
Statements of Material Facts, Bribery, and Illegal Gratuities”, set forth in 56
Fed. Reg. 46191 (September 10, 1991) or for the FDA or any other Governmental
Authority to invoke any similar policy, except for any act or statement or
failure to make a statement that, individually or in the aggregate, has not had
and would not reasonably be expected to have a Material Adverse Effect; (x) has
not, nor has any officer, director, employee, or, to the knowledge of the
Company, any agent or distributor of the Company, been debarred or convicted of
any crime or engaged in any conduct for which debarment is mandated by 21 U.S.C.
§ 335a(a) or any similar Law or authorized by 21 U.S.C. § 335a(b) or any similar
Law applicable in other jurisdictions in which material quantities of any of the
Company products or Company product candidates are sold or intended by the
Company to be sold; and (xi) none of the Company or its officers, directors, or
employees, or, to the knowledge of



--------------------------------------------------------------------------------

the Company, its agents or contractors, has been or is currently excluded from
participation in the Medicare and Medicaid programs or any other state or
federal health care program.

(q) Clinical Studies. The studies, tests and preclinical and clinical trials
conducted or sponsored by or, to the knowledge of the Company, conducted on
behalf of, the Company as described in the Registration Statement, the General
Disclosure Package and the Prospectus, were and, if still pending, are, in all
material respects, being conducted in accordance with applicable experimental
protocols, procedures and controls pursuant to accepted professional medical and
scientific standards and all relevant applicable laws and Authorizations,
including, without limitation, the Federal Food, Drug and Cosmetic Act and the
rules and regulations promulgated thereunder; the descriptions of the results of
such studies, tests and trials contained in the Registration Statement, the
General Disclosure Package and the Prospectus are accurate and complete in all
material respects and fairly present the data derived from such studies, tests
and trials; except to the extent disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus, the Company has no knowledge of
any studies, tests or trials the results of which the Company believes
reasonably call into question the study, test or trial results described or
referred to in the Registration Statement, the General Disclosure Package and
the Prospectus when viewed in the context in which such results are described
and the clinical state of development; and the Company has not received any
notices or correspondence from any Governmental Authority requiring the
termination, suspension or material modification of any studies, tests or
preclinical or clinical trials conducted by or on behalf of the Company.

(r) Manufacturing Practices. All manufacturing operations performed by or on
behalf of the Company and its subsidiaries are being conducted in all material
respects in compliance with the Quality System regulation of the FDA and, to the
extent applicable, counterpart regulations in the European Union and all other
countries where compliance is required. The Company and its subsidiaries are in
compliance in all material respects with all reporting requirements under
Applicable Laws, including, but not limited to, medical device reports (as
defined by 21 C.F.R. Part 803), reports of corrections and removals (as defined
by 21 C.F.R. Part 806), and the reporting and recordkeeping requirements under
the Quality System regulation of the FDA, and counterpart regulations and
requirements in other countries where compliance is required.

(s) Absence of Further Requirements. No filing with, or authorization, approval,
consent, license, order, registration, qualification or decree of, any court or
governmental authority or agency is necessary or required for the performance by
the Company of its obligations hereunder, in connection with the offering,
issuance or sale of the Shares hereunder or the consummation of the transactions
contemplated by this Agreement or any Terms Agreement, except such as have been
already obtained or as may be required under the 1933 Act or the 1933 Act
Regulations, applicable state securities laws, the rules of Nasdaq or the
Financial Industry Regulatory Authority.

(t) Absence of Manipulation. Neither the Company nor any affiliate of the
Company has taken, nor will the Company take, directly or indirectly, any action
which is designed to or which has constituted or which would be expected to
cause or result in stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of the Shares.

(u) Possession of Licenses and Permits. The Company and its Subsidiaries possess
such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies necessary to conduct the
business now operated by them except for such Government Licenses which failure
to possess would not be reasonably likely to result in a Material Adverse
Effect; the Company and its Subsidiaries are in material compliance with the
terms and conditions of all such Governmental Licenses; all of the Governmental
Licenses are valid and in full force and effect; and, except as disclosed in the
Prospectus, neither the Company nor any of its Subsidiaries has received any
notice of proceedings relating to the revocation or modification of any such
Governmental Licenses.

(v) Title to Property. The Company and its Subsidiaries have good and marketable
title to all real property owned by the Company and its Subsidiaries and good
title to all other properties owned by them, in each case, free and clear of all
mortgages, pledges, liens, security interests, claims, restrictions or
encumbrances of any kind except such as (a) are described in the Prospectus or
(b) do not, singly or in the aggregate, materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company or any of its Subsidiaries; and all of the leases and
subleases material to the business of the Company and its Subsidiaries,
considered as one enterprise, and under which the Company or any of its
Subsidiaries holds



--------------------------------------------------------------------------------

properties described in the Prospectus, are in full force and effect, and
neither the Company nor any Subsidiary has any notice of any material claim of
any sort that has been asserted by anyone adverse to the rights of the Company
or any Subsidiary under any of the leases or subleases mentioned above, or
affecting or questioning the rights of the Company or such Subsidiary to the
continued possession of the leased or subleased premises under any such lease or
sublease.

(w) Investment Company Act. The Company is not required, and upon the issuance
and sale of the Shares as herein contemplated and the application of the net
proceeds therefrom as described in the Prospectus will not be required, to
register as an “investment company” within the meaning of the Investment Company
Act of 1940, as amended (the “1940 Act”).

(x) Environmental Laws. Except as described in the Prospectus, (A) neither the
Company nor any of its Subsidiaries is in violation of any federal, state, local
or foreign statute, law, rule, regulation, ordinance, code, policy or rule of
common law or any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent, decree or judgment, relating to
pollution or protection of human health, the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata) or wildlife, including, without limitation, laws and regulations
relating to the release or threatened release of chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, petroleum or
petroleum products, asbestos-containing materials or mold (collectively,
“Hazardous Materials”) or to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials
(collectively, “Environmental Laws”), (B) the Company and its Subsidiaries have
all permits, authorizations and approvals required under any applicable
Environmental Laws and are each in compliance with their requirements, (C) there
are no pending or threatened administrative, regulatory or judicial actions,
suits, demands, demand letters, claims, liens, notices of noncompliance or
violation, investigation or proceedings relating to any Environmental Law
against the Company or any of its Subsidiaries and (D) there are no events or
circumstances that would reasonably be expected to form the basis of an order
for clean-up or remediation, or an action, suit or proceeding by any private
party or governmental body or agency, against or affecting the Company or any of
its Subsidiaries relating to Hazardous Materials or any Environmental Laws.

(y) Registration Rights. Except as disclosed in the Prospectus, there are no
persons with registration rights or other similar rights to have any securities
registered pursuant to the Registration Statement or otherwise registered by the
Company under the 1933 Act.

(z) Accounting Controls and Disclosure Controls. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurances that (A) transactions are executed in accordance
with management’s general or specific authorization; (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain accountability for assets; (C) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (D) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as described in the Prospectus, since the end
of the Company’s most recent audited fiscal year, there has been (1) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (2) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

The Company and its consolidated Subsidiaries employ disclosure controls and
procedures that are designed to ensure that information required to be disclosed
by the Company in the reports that it files or submits under the 1934 Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms, and is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
principal financial officer or officers, as appropriate, to allow timely
decisions regarding disclosure.

(aa) S-3 Eligibility. (A)(i) At the time of filing the Registration Statement
and (ii) at the time of the most recent amendment thereto for the purposes of
complying with Section 10(a)(3) of the 1933 Act (whether such amendment was by
post-effective amendment, incorporated report filed pursuant to Section 13 or
15(d) of the 1934 Act or form of prospectus), the Company met the then
applicable requirements for use of Form S-3 under the 1933



--------------------------------------------------------------------------------

Act and (B) at the earliest time after the filing of the Registration Statement
that the Company or another offering participant made a bona fide offer (within
the meaning of Rule 164(h)(2) under the 1933 Act) of the Shares, the Company was
not an “ineligible issuer” as defined in Rule 405 under the 1933 Act.

(bb) No Commissions. Neither the Company nor any of its Subsidiaries is a party
to any contract, agreement or understanding with any person (other than as
contemplated by this Agreement or any Terms Agreement) that would give rise to a
valid claim against the Company or any of its Subsidiaries or the Agent for a
brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Shares.

(cc) Deemed Representation. Any certificate signed by any officer of the Company
delivered to the Agent or to counsel for the Agent pursuant to or in connection
with this Agreement or any Terms Agreement shall be deemed a representation and
warranty by the Company to the Agent as to the matters covered thereby as of the
date or dates indicated in such certificate.

(dd) Compliance with the Sarbanes-Oxley Act. There is and has been no failure on
the part of the Company or any of the Company’s directors or officers, in their
capacities as such, to comply in all material respects with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.

(ee) FINRA Exemption. To enable the Agent to rely on Rule 5110(b)(7)(C)(i) of
FINRA, the Company represents that the Company (i) has a non-affiliate, public
common equity float of at least $150 million or a non-affiliate, public common
equity float of at least $100 million and annual trading volume of at least
three million shares and (ii) has been subject to the Exchange Act reporting
requirements for a period of at least 36 months.

(ff) Payment of Taxes. Subject to any permitted extensions, all United States
federal income tax returns of the Company and its Subsidiaries required by law
to be filed have been filed and all taxes shown by such returns or otherwise
assessed, which are due and payable, have been paid, except assessments against
which appeals have been or will be promptly taken and as to which adequate
reserves have been provided. The United States federal income tax returns of the
Company through the fiscal year ended December 31, 2016 have been settled and no
assessment in connection therewith has been made against the Company. The
Company and its Subsidiaries have filed all other tax returns that are required
to have been filed by them pursuant to applicable foreign, state, local or other
law and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by the Company and its Subsidiaries, except for such taxes,
if any, as are being contested in good faith and as to which adequate reserves
have been provided. The charges, accruals and reserves on the books of the
Company in respect of any income and corporation tax liability for any years not
finally determined are adequate to meet any assessments or re-assessments for
additional income tax for any years not finally determined.

(gg) Insurance. The Company and its Subsidiaries carry or are entitled to the
benefits of insurance, with insurers believed to be financially sound and
reputable, in such amounts and covering such risks as is generally maintained by
companies of established repute engaged in the same or similar business, and all
such insurance is in full force and effect. The Company has no reason to believe
that it or any Subsidiary will not be able (A) to renew its existing insurance
coverage as and when such policies expire or (B) to obtain comparable coverage
from similar institutions as may be necessary or appropriate to conduct its
business as now conducted and at a cost that would not result in a Material
Adverse Effect.

(hh) Statistical and Market-Related Data. Any statistical and market-related
data included in the Registration Statement, the General Disclosure Package and
the Prospectus are based on or derived from sources that the Company believes to
be reliable and accurate, and, where required, the Company has obtained the
written consent to the use of such data from such sources.

(ii) Foreign Corrupt Practices Act. Neither the Company nor, to the knowledge of
the Company, any director, officer, agent, employee, affiliate or other person
acting on behalf of the Company or any of its



--------------------------------------------------------------------------------

Subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder (the “FCPA”),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA and the Company and, to the
knowledge of the Company, its affiliates have conducted their businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

(jj) Money Laundering Laws. The operations of the Company are and have been
conducted at all times in material compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the best knowledge of the Company,
threatened.

(kk) OFAC. Neither the Company nor, to the knowledge of the Company, any
director, officer, agent, employee, affiliate or person acting on behalf of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the Company
will not directly or indirectly use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other person or entity, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.

Section 2. Sale and Delivery of Shares.

(a) Subject to the terms and conditions set forth herein, the Company agrees to
issue and sell exclusively through the Agent acting as sales agent or directly
to the Agent acting as principal from time to time, and the Agent agrees to use
its commercially reasonable efforts to sell as sales agent for the Company, the
Shares. Sales of the Shares, if any, through the Agent acting as sales agent or
directly to the Agent acting as principal may be made in negotiated transactions
or transactions that are deemed to be “at the market offerings” as defined in
Rule 415 under the 1933 Act. Notwithstanding the provisions of Section 3(m),
Agent shall not purchase the Shares sold pursuant to this Agreement for its own
account as principal unless expressly authorized to do so by the Company.

(b) The Shares are to be sold on a daily basis or otherwise as shall be agreed
to by the Company and the Agent on that trading day (other than a day on which
the Nasdaq is scheduled to close prior to its regular weekday closing time,
each, a “Trading Day”) that the Company has satisfied its obligations under
Section 6 of this Agreement and that the Company has instructed the Agent to
make such sales. For the avoidance of doubt, the foregoing limitation shall not
apply to sales solely to employees or security holders of the Company or its
Subsidiaries, or to a trustee or other person acquiring such securities for the
accounts of such persons in which Stifel Nicolaus is acting for the Company in a
capacity other than as Agent under this Agreement. On any Trading Day, the
Company may instruct the Agent by telephone (confirmed promptly by telecopy or
email by any of the individuals from the Company set forth on Schedule 2 and
shall be addressed to each of the individuals from Stifel Nicolaus, which
confirmation will be promptly acknowledged by the Agent) as to the maximum
number of Shares to be sold by the Agent on such day (in any event not in excess
of the number available for issuance under the Prospectus and the currently
effective Registration Statement) and the minimum price per Share at which such
Shares may be sold (each such instruction and subsequent confirmation, a
“Placement Notice”). Subject to the terms and conditions hereof, the Agent shall
use its commercially reasonable efforts to sell as sales agent all of the Shares
so designated by the Company. The Company and the Agent each acknowledge and
agree that (A) there can be no assurance that the Agent will be successful in
selling the Shares, (B) the Agent will incur no liability or obligation to the
Company or any other person or entity if they do not sell Shares for any reason
other than a failure by the Agent to use its commercially reasonable efforts
consistent with its normal trading and sales practices and applicable law and
regulations to sell such Shares as required by this Agreement, and (C) the Agent
shall be under no obligation to



--------------------------------------------------------------------------------

purchase Shares on a principal basis except as otherwise specifically agreed by
each of the Agent and the Company pursuant to a Terms Agreement. In the event of
a conflict between the terms of this Agreement and the terms of a Terms
Agreement, the terms of such Terms Agreement will control.

(c) Notwithstanding the foregoing, the Company shall not authorize the issuance
and sale of, and the Agent as sales agent shall not be obligated to use its
commercially reasonable efforts to sell, any Shares pursuant to this Agreement
(i) at a price lower than the minimum price therefor authorized from time to
time, or (ii) in a number in excess of the number of Shares authorized from time
to time to be issued and sold under this Agreement, in each case, by the
Company’s board of directors, or a duly authorized committee thereof, and
notified to the Agent in writing. In addition, the Company may, upon notice to
the Agent, suspend the offering of the Shares or the Agent may, upon notice to
the Company, suspend the offering of the Shares with respect to which the Agent
is acting as sales agent for any reason and at any time; provided, however, that
such suspension or termination shall not affect or impair the parties’
respective obligations with respect to the Shares sold hereunder prior to the
giving of such notice. Any notice given pursuant to the preceding sentence may
be given by telephone by any of the individuals from the Company set forth on
Schedule 2 (confirmed promptly by telecopy or email and shall be addressed to
each of the individuals from Stifel Nicolaus, which confirmation will be
promptly acknowledged).

(d) The gross sales price per share of any Shares sold pursuant to this
Agreement by the Agent acting as sales agent of the Company shall be the market
price prevailing at the time of sale for shares of the Company’s Common Stock
sold by the Agent. The compensation payable to the Agent for sales of Shares
with respect to which the Agent acts as sales agent shall be equal to 3.0% of
the gross sales price of the Shares for amounts of Shares sold pursuant to this
Agreement. The Company may sell Shares to the Agent, acting as principal,
pursuant to a separate Terms Agreement. The remaining proceeds, after further
deduction for any transaction fees imposed by any governmental, regulatory or
self-regulatory organization in respect of such sales, shall constitute the net
proceeds to the Company for such Shares (the “Net Proceeds”). The Agent shall
notify the Company as promptly as practicable if any deduction referenced in the
preceding sentence will be required.

(e) If acting as a sales agent hereunder, the Agent shall provide written
confirmation to the Company following the close of trading on the Nasdaq, each
day in which Shares are sold under this Agreement setting forth the number of
Shares sold on such day, the aggregate gross sales proceeds of the Shares, the
Net Proceeds to the Company and the compensation payable by the Company to such
Agent with respect to such sales.

(f) Under no circumstances shall the aggregate offering price or number, as the
case may be, of Shares sold pursuant to this Agreement and any Terms Agreement
exceed the aggregate offering price or number, as the case may be, of Shares of
Common Stock (i) set forth in the preamble paragraph of this Agreement,
(ii) available for issuance under the Prospectus and the then currently
effective Registration Statement or (iii) authorized from time to time to be
issued and sold under this Agreement or any Terms Agreement by the Company’s
board of directors, or a duly authorized committee thereof, and notified to the
Agent in writing. In addition, under no circumstances shall any Shares with
respect to which the Agent acts as sales agent be sold at a price lower than the
minimum price therefor authorized from time to time by the Company’s board of
directors, or a duly authorized committee thereof, and notified to the Agent in
writing.

(g) Settlement for sales of Shares pursuant to this Section 2 will occur on the
second business day that is also a Trading Day following the trade date on which
such sales are made, unless another date shall be agreed to by the Company and
the Agent (each such day, a “Settlement Date”). On each Settlement Date, the
Shares sold through the Agent for settlement on such date shall be delivered by
the Company to the Agent against payment of the Net Proceeds from the sale of
such Shares. Settlement for all Shares shall be effected by book-entry delivery
of Shares to the Agent’s account at The Depository Trust Company against
payments by the Agent of the Net Proceeds from the sale of such Shares in same
day funds delivered to an account designated by the Company. If the Company
shall default on its obligation to deliver Shares on any Settlement Date, the
Company shall (i) indemnify and hold the Agent harmless against any loss, claim
or damage arising from or as a result of such default by the Company and
(ii) pay the Agent any commission to which it would otherwise be entitled absent
such default.

(h) Notwithstanding any other provision of this Agreement, the Company and the
Agent agree that no sales of Shares shall take place, and the Company shall not
request the sale of any Shares that would be sold, and the Agent shall not be
obligated to sell, during any period in which the Company is, or could be deemed
to



--------------------------------------------------------------------------------

be, in possession of material non-public information; provided that, unless
otherwise agreed between the Company and the Agent, for purposes of this
paragraph (h) such period shall be deemed to end on the date on which the
Company’s next subsequent Annual Report on Form 10-K or Quarterly Report on Form
10-Q, as the case may be, is filed with the Commission.

(i) At each Applicable Time, Settlement Date, and each Representation Date, the
Company shall be deemed to have affirmed each representation and warranty
contained in this Agreement. Any obligation of the Agent to use its commercially
reasonable efforts to sell the Shares pursuant to this Agreement on behalf of
the Company as sales agent shall be subject to the continuing accuracy of the
representations and warranties of the Company herein, to the performance by the
Company of its obligations hereunder and to the continuing satisfaction of the
additional conditions specified in Section 6 of this Agreement.

Section 3. Covenants. The Company agrees with the Agent:

(a) During any period when the delivery of a prospectus is required in
connection with the offering or sale of Shares pursuant to this Agreement
(whether physically or through compliance with Rule 153 or 172, or in lieu
thereof, a notice referred to in Rule 173(a) under the 1933 Act), (i) to make no
further amendment or any supplement to the Registration Statement or the
Prospectus prior to any Settlement Date which shall be disapproved by the Agent
promptly after reasonable notice thereof and to advise the Agent, promptly after
it receives notice thereof, of the time when any amendment to the Registration
Statement has been filed or becomes effective or any amendment or supplement to
the Prospectus has been filed and to furnish the Agent with copies thereof,
(ii) to file promptly all other material required to be filed by the Company
with the Commission pursuant to Rule 433(d) under the 1933 Act, (iii) to file
promptly all reports and any definitive proxy or information statements required
to be filed by the Company with the Commission pursuant to Section 13(a), 13(c),
14 or 15(d) of the 1934 Act, (iv) to advise the Agent, promptly after it
receives notice thereof, of the issuance by the Commission of any stop order or
of any order preventing or suspending the use of the Prospectus or other
prospectus in respect of the Shares, of the suspension of the qualification of
the Shares for offering or sale in any jurisdiction, of the initiation or
threatening of any proceeding for any such purpose, or of any request by the
Commission for the amending or supplementing of the form of the Registration
Statement or the Prospectus or for additional information, and (v) in the event
of the issuance of any such stop order or of any such order preventing or
suspending the use of the Prospectus in respect of the Shares or suspending any
such qualification, to promptly use its commercially reasonable efforts to
obtain the withdrawal of such order; and in the event of any such issuance of a
notice of objection, promptly to take such reasonable steps as may be necessary
to permit offers and sales of the Shares by the Agent, which may include,
without limitation, amending the Registration Statement or filing a new
registration statement, at the Company’s expense (references herein to the
Registration Statement shall include any such amendment or new registration
statement).

(b) Promptly from time to time to take such action as the Agent may reasonably
request to qualify the Shares for offering and sale under the securities laws of
such jurisdictions as the Agent may request and to comply with such laws so as
to permit the continuance of sales and dealings therein in such jurisdictions
for as long as may be necessary to complete the sale of the Shares, provided
that in connection therewith the Company shall not be required to qualify as a
foreign corporation or to file a general consent to service of process in any
jurisdiction; and to promptly advise the Agent of the receipt by the Company of
any notification with respect to the suspension of the qualification of the
Shares for offer or sale in any jurisdiction or the initiation or threatening of
any proceeding for such purpose.

(c) During any period when the delivery of a prospectus is required (whether
physically or through compliance with Rules 153 or 172, or in lieu thereof, a
notice referred to in Rule 173(a) under the 1933 Act) in connection with the
offering or sale of Shares, the Company will make available to the Agent, as
soon as practicable after the execution of this Agreement, and thereafter from
time to time furnish to the Agent, copies of the most recent Prospectus in such
quantities and at such locations as the Agent may reasonably request for the
purposes contemplated by the 1933 Act. During any period when the delivery of a
prospectus is required (whether physically or through compliance with Rules 153
or 172, or in lieu thereof, a notice referred to in Rule 173(a) under the 1933
Act) in connection with the offering or sale of Shares, and if at such time any
event shall have occurred as a result of which the Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under



--------------------------------------------------------------------------------

which they were made when such Prospectus is delivered, not misleading, or, if
for any other reason it shall be necessary during such same period to amend or
supplement the Prospectus or to file under the 1934 Act any document
incorporated by reference in the Prospectus in order to comply with the 1933 Act
or the 1934 Act, to notify the Agent and to file such document and to prepare
and furnish without charge to the Agent as many written and electronic copies as
the Agent may from time to time reasonably request of an amended Prospectus or a
supplement to the Prospectus which will correct such statement or omission or
effect such compliance.

(d) To make generally available to its security holders as soon as practicable,
but in any event not later than sixteen months after the effective date of the
Registration Statement (as defined in Rule 158(c) under the 1933 Act), an
earnings statement of the Company and its Subsidiaries (which need not be
audited) complying with Section 11(a) of the 1933 Act and the rules and
regulations of the Commission thereunder (including, at the option of the
Company, Rule 158).

(e) To pay the required Commission filing fees relating to the Shares within the
time required by Rule 456(b)(1) under the 1933 Act without regard to the proviso
therein and otherwise in accordance with Rules 456(b) and 457(r) under the 1933
Act.

(f) To use the Net Proceeds received by it from the sale of the Shares pursuant
to this Agreement and any Terms Agreement in the manner specified in the General
Disclosure Package.

(g) In connection with the offering and sale of the Shares, the Company will
file with the Nasdaq all documents and notices, and make all certifications,
required by the Nasdaq of companies that have securities that are listed or
quoted on the Nasdaq and will maintain such listings or quotations.

(h) To not take, directly or indirectly, and to cause its affiliates to refrain
from taking, any action designed to cause or result in, or that has constituted
or might reasonably be expected to constitute, under the 1934 Act or otherwise,
the stabilization or manipulation of the price of any securities of the Company
to facilitate the sale or resale of the Shares.

(i) At each Applicable Time, each Settlement Date, Representation Date (as
defined below) and each date on which Shares are delivered to the Agent pursuant
to a Terms Agreement, the Company shall be deemed to have affirmed each
representation, warranty, covenant and other agreement contained in this
Agreement or any Terms Agreement. In each Annual Report on Form 10-K or
Quarterly Report on Form 10-Q filed by the Company in respect of any quarter in
which sales of Shares were made by or through the Agent under this Agreement or
any Terms Agreement (each date on which any such document is filed, and any date
on which an amendment to any such document is filed, a “Company Periodic Report
Date”), the Company shall set forth with regard to such quarter the number of
Shares sold through the Agent under this Agreement or any Terms Agreement and
the Net Proceeds received by the Company with respect to sales of Shares
pursuant to this Agreement or any Terms Agreement.

(j) Upon commencement of the offering of Shares under this Agreement and each
time the Shares are delivered to the Agent as principal on a Settlement Date and
promptly after each (i) date the Registration Statement or the Prospectus shall
be amended or supplemented (other than (1) by an amendment or supplement
providing solely for the determination of the terms of the Shares, (2) in
connection with the filing of a prospectus supplement that contains solely the
information set forth in Section 3(i), (3) in connection with the filing of any
current reports on Form 8-K (other than any current reports on Form 8-K which
contain financial statements, supporting schedules or other financial data,
including any current report on Form 8-K under Item 2.02 of such form that is
considered “filed” under the 1934 Act) or (4) by a prospectus supplement
relating to the offering of other securities (including, without limitation,
other shares of Common Stock)) (each such date, a “Registration Statement
Amendment Date”) and (ii) Company Periodic Report Date (together with each
Registration Statement Amendment Date, a “Representation Date”), the Company
will furnish or cause to be furnished forthwith to the Agent a certificate dated
the date of effectiveness of such amendment or the date of filing with the
Commission of such supplement or other document, as the case may be, in a form
reasonably satisfactory to the Agent to the effect that the statements contained
in the certificate referred to in Section 6(e) of this Agreement which were last
furnished to the Agent are true and correct at the time of such amendment,
supplement or filing, as the case may be, as though made at and as of such time
(except that such statements shall be deemed to relate to the Registration
Statement, the General Disclosure Package and the Prospectus as amended and
supplemented to such time) or, in lieu of such certificate, a



--------------------------------------------------------------------------------

certificate of the same tenor as the certificate referred to in said
Section 6(e), but modified as necessary to relate to the Registration Statement
and the Prospectus as amended and supplemented, or to the document incorporated
by reference into the Prospectus, to the time of delivery of such certificate.
As used in this paragraph, to the extent there shall be an Applicable Time on or
following the date referred to in clause (i) or (ii) above, promptly shall be
deemed to be on or prior to the next succeeding Applicable Time. The requirement
to provide a certificate under this Section 3(j) shall be waived for any
Representation Date occurring at a time at which no Placement Notice is pending,
which waiver shall continue until the earlier to occur of the date the Company
delivers a Placement Notice hereunder (which for such calendar quarter shall be
considered a Representation Date) and the next occurring Representation Date.
Notwithstanding the foregoing, if the Company subsequently decides to sell
Placement Shares following a Representation Date when the Company relied on such
waiver and did not provide Agent with a certificate under this Section 3(j),
then before the Company delivers the Placement Notice or Agent sells any
Placement Shares, the Company shall provide Agent with a certificate in form and
substance reasonably satisfactory to the Agent, dated the date of the Placement
Notice.

(k) Upon commencement of the offering of Shares under this Agreement and each
time the Shares are delivered to the Agent as principal on a Settlement Date,
and promptly after each Representation Date for which no waiver under
Section 3(j) is applicable, the Company will furnish or cause to be furnished to
the Agent and to counsel to the Agent the written opinion and letter of each
Company Counsel or other counsel reasonably satisfactory to the Agent, dated the
date of commencement or such Settlement Date or Representation Date, as the case
may be, in a form and substance reasonably satisfactory to the Agent and its
counsel, of the same tenor as the opinions and letters referred to in
Section 6(c) of this Agreement, but modified as necessary to relate to the
Registration Statement, the General Disclosure Package and the Prospectus as
amended and supplemented, or to the document incorporated by reference into the
Prospectus, to the time of delivery of such opinion and letter or, in lieu of
such opinion and letter, counsel last furnishing such letter to the Agent shall
furnish such Agent with a letter substantially to the effect that the Agent may
rely on such last opinion and letter to the same extent as though each were
dated the date of such letter authorizing reliance (except that statements in
such last letter shall be deemed to relate to the Registration Statement and the
Prospectus as amended and supplemented to the time of delivery of such letter
authorizing reliance).

(l) Upon commencement of the offering of Shares under this Agreement and each
time the Shares are delivered to the Agent as principal on a Settlement Date,
and promptly after each Representation Date for which no waiver under
Section 3(j) is applicable, the Company will cause KPMG LLP, or other
independent accountants reasonably satisfactory to the Agent, to furnish to the
Agent a letter, dated the date of effectiveness of such amendment or the date of
filing of such supplement or other document with the Commission, as the case may
be, in form reasonably satisfactory to the Agent and its counsel, of the same
tenor as the letter referred to in Section 6(d) hereof, but modified as
necessary to relate to the Registration Statement, the General Disclosure
Package and the Prospectus, as amended and supplemented, or to the document
incorporated by reference into the Prospectus, to the date of such letter.

(m) The Company consents to Stifel Nicolaus trading in the Company’s Common
Stock for Stifel Nicolaus’ own account and for the account of its clients at the
same time as sales of Shares occur pursuant to this Agreement or any Terms
Agreement.

(n) If, to the knowledge of the Company, all filings required by Rule 424 in
connection with this offering shall not have been made or the representations in
Section 1(a) shall not be true and correct on the applicable Settlement Date,
the Company will offer to any person who has agreed to purchase Shares from the
Company as the result of an offer to purchase solicited by the Agent the right
to refuse to purchase and pay for such Shares.

(o) The Company will cooperate timely with any reasonable due diligence review
conducted by the Agent or its counsel from time to time in connection with the
transactions contemplated hereby or in any Terms Agreement, including, without
limitation, and upon reasonable notice providing information and making
available documents and appropriate corporate officers, during regular business
hours and at the Company’s principal offices, as the Agent may reasonably
request.



--------------------------------------------------------------------------------

(p) The Company will not, without (i) giving the Agent at least two business
days’ prior written notice specifying the nature of the proposed sale and the
date of such proposed sale and (ii) the Agent suspending activity under this
program for such period of time as requested by the Company or as deemed
appropriate by the Agent in light of the proposed sale, (A) offer, pledge,
announce the intention to sell, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant for the sale of, lend or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock or securities convertible
into or exchangeable or exercisable for or repayable with Common Stock, or file
any registration statement under the 1933 Act with respect to any of the
foregoing (other than a shelf registration statement under Rule 415 under the
1933 Act, a registration statement on Form S-8 or post-effective amendment to
the Registration Statement) or (B) enter into any swap or other agreement or any
transaction that transfers in whole or in part, directly or indirectly, any of
the economic consequence of ownership of the Common Stock, or any securities
convertible into or exchangeable or exercisable for or repayable with Common
Stock, whether any such swap or transaction described in clause (A) or (B) above
is to be settled by delivery of Common Stock or such other securities, in cash
or otherwise. The foregoing sentence shall not apply to (y) the Shares to be
offered and sold through the Agent pursuant to this Agreement or any Terms
Agreement and (z) equity incentive awards approved by the board of directors of
the Company or the compensation committee thereof or the issuance of Common
Stock upon exercise thereof.

Section 4. Free Writing Prospectus.

(a) (i) The Company represents and agrees that without the prior consent of the
Agent, it has not made and will not make any offer relating to the Shares that
would constitute a “free writing prospectus” as defined in Rule 405 under the
1933 Act; and

(ii) the Agent represents and agrees that, without the prior consent of the
Company, it has not made and will not make any offer relating to the Shares that
would constitute a free writing prospectus required to be filed with the
Commission.

(b) The Company has complied and will comply with the requirements of Rule 433
under the 1933 Act applicable to any Issuer Free Writing Prospectus (including
any free writing prospectus identified in Section 4(a) hereof), including timely
filing with the Commission or retention where required and legending.

Section 5. Payment of Expenses. The Company covenants and agrees with the Agent
that the Company will pay or cause to be paid the following: (i) the fees,
disbursements and expenses of the Company’s counsel and accountants in
connection with the registration of the Shares under the 1933 Act and all other
expenses in connection with the preparation, printing and filing of the
Registration Statement, the Basic Prospectus, Prospectus Supplement, any Issuer
Free Writing Prospectus and the Prospectus and amendments and supplements
thereto and the mailing and delivering of copies thereof to the Agent; (ii) the
cost of printing or producing this Agreement or any Terms Agreement, any Blue
Sky and Legal Investment Memoranda, closing documents (including any
compilations thereof) and any other documents in connection with the offering,
purchase, sale and delivery of the Shares; (iii) all expenses in connection with
the qualification of the Shares for offering and sale under state securities
laws as provided in Section 3(b) hereof, including the reasonable fees and
disbursements of counsel for the Agent in connection with such qualification and
in connection with the Blue Sky and Legal Investment Surveys; (iv) any filing
fees incident to, and the reasonable fees and disbursements of counsel for the
Agent in connection with, any required review by the Financial Industry
Regulatory Authority, Inc. (“FINRA”) of the terms of the sale of the Shares;
(v) all fees and expenses in connection with listing or quoting the Shares on
the Nasdaq; (vi) the cost of preparing the Shares; (vii) the costs and charges
of any transfer agent or registrar or any dividend distribution agent;
(viii) the reasonable fees and disbursements of counsel to the Agent in an
aggregate amount not to exceed $50,000 (which amount shall include all fees and
disbursements of such counsel described in clauses (iii) and (iv) above); and
(ix) all other costs and expenses incident to the performance of its obligations
hereunder which are not otherwise specifically provided for in this Section. It
is understood, however, that, except as provided in this Section, and Section 7
hereof, the Agent will pay all of its own costs and expenses, including the fees
of its counsel, transfer taxes on resale of any of the Shares by it, and any
advertising expenses connected with any offers it may make.

Section 6. Conditions of Agent’s Obligation. The obligations of the Agent
hereunder shall be subject, in its discretion, to the condition that all
representations and warranties and other statements of the Company herein or



--------------------------------------------------------------------------------

in certificates of any officer of the Company delivered pursuant to the
provisions hereof are true and correct as of the time of the execution of this
Agreement, the date of any executed Terms Agreement and as of each Registration
Statement Amendment Date, Company Periodic Report Date, Applicable Time and
Settlement Date, to the condition that the Company shall have performed all of
its obligations hereunder theretofore to be performed, and the following
additional conditions:

(a) The Prospectus Supplement shall have been filed with the Commission pursuant
to Rule 424(b) under the 1933 Act on or prior to the date hereof and in
accordance with Section 3(a) hereof, any other material required to be filed by
the Company pursuant to Rule 433(d) under the 1933 Act shall have been filed
with the Commission within the applicable time periods prescribed for such
filings by Rule 433; no stop order suspending the effectiveness of the
Registration Statement or any part thereof shall have been issued and no
proceeding for that purpose shall have been initiated or threatened by the
Commission and no notice of objection of the Commission to the use of the form
of the Registration Statement or any post-effective amendment thereto pursuant
to Rule 401(g)(2) under the 1933 Act shall have been received; no stop order
suspending or preventing the use of the Prospectus or any Issuer Free Writing
Prospectus shall have been initiated or threatened by the Commission; and all
requests for additional information on the part of the Commission shall have
been complied with to the reasonable satisfaction of the Agent.

(b) On every date specified in Section 3(k) hereof and on such other dates as
reasonably requested by Agent, Duane Morris LLP, counsel for the Agent, shall
have furnished to the Agent such written opinion or opinions, dated as of such
date, with respect to such matters as the Agent may reasonably request, and such
counsel shall have received such papers and information as they may reasonably
request to enable them to pass upon such matters.

(c) On every date specified in Section 3(k) hereof and on such other dates as
reasonably requested by Agent, DLA Piper LLP (US), counsel for the Company,
shall have furnished to the Agent written opinion or opinions, dated as of such
date, in form and substance reasonably satisfactory to the Agent.

(d) At the dates specified in Section 3(l) hereof and on such other dates as
reasonably requested by Agent, the independent accountants of the Company who
have certified the financial statements of the Company and its Subsidiaries
included or incorporated by reference in the Registration Statement, the General
Disclosure Package and the Prospectus shall have furnished to the Agent a letter
dated as of the date of delivery thereof and addressed to the Agent in form and
substance reasonably satisfactory to the Agent and its counsel, containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements of
the Company and its Subsidiaries included or incorporated by reference in the
Registration Statement, the General Disclosure Package and the Prospectus.

(e) Prior to commencement of the offering of Shares under this Agreement, the
Agent shall have received a certificate, signed on behalf of the Company by its
corporate Secretary, in form and substance satisfactory to the Agent and its
counsel.

(f) (i) Upon commencement of the offering of Shares under this Agreement and on
such other dates as reasonably requested by Agent, the Company will furnish or
cause to be furnished promptly to the Agent a certificate of an officer in a
form satisfactory to the Agent stating the minimum price for the sale of such
Shares pursuant to this Agreement and the maximum number of Shares that may be
issued and sold pursuant to this Agreement or, alternatively, maximum gross
proceeds from such sales, as authorized from time to time by the Company’s board
of directors or a duly authorized committee thereof or, in connection with any
amendment, revision or modification of such minimum price or maximum Share
number or amount, a new certificate with respect thereto and (ii) on each date
specified in Section 3(j) and on such other dates as reasonably requested by
Agent, the Agent shall have received a certificate of executive officers of the
Company, one of whom shall be the Chief Financial Officer, Chief Accounting
Officer, Treasurer, or Executive Vice President in the area of capital markets
and investments, dated as of the date thereof, to the effect that (A) there has
been no Material Adverse Effect since the date as of which information is given
in the General Disclosure Package and the Prospectus as then amended or
supplemented, (B) the representations and warranties in Section 1 hereof are
true and correct as of such date and (C) the Company has complied with all of
the agreements entered into in connection with the transaction contemplated
herein and satisfied all conditions on its part to be performed or satisfied.



--------------------------------------------------------------------------------

(g) Since the date of the latest audited financial statements then included or
incorporated by reference in the General Disclosure Package and the Prospectus,
no Material Adverse Effect shall have occurred.

(h) The Company shall have complied with the provisions of Section 3(c) hereof
with respect to the timely furnishing of prospectuses.

(i) On such dates as reasonably requested by the Agent, the Company shall have
conducted due diligence sessions, in form and substance satisfactory to the
Agent.

(j) All filings with the Commission required by Rule 424 under the 1933 Act to
have been filed by each Applicable Time or related Settlement Date shall have
been made within the applicable time period prescribed for such filing by Rule
424 (without reliance on Rule 424(b)(8)).

(k) The Shares shall have received approval for listing or quotation on the
Nasdaq prior to the first Settlement Date.

(l) Prior to any Settlement Date, the Company shall have furnished to the Agent
such further information, documents or certificates as the Agent may reasonably
request.

Section 7. Indemnification.

(a) The Company will indemnify and hold harmless the Agent against any losses,
claims, damages or liabilities, joint or several, to which the Agent may become
subject, under the 1933 Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, the Basic Prospectus, the Prospectus
Supplement or the Prospectus or any amendment or supplement thereto, any Issuer
Free Writing Prospectus or any “issuer information” filed or required to be
filed pursuant to Rule 433(d) under the 1933 Act, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and will reimburse the Agent for any legal or other expenses reasonably incurred
by the Agent in connection with investigating or defending any such action or
claim as such expenses are incurred; provided, however, that the Company shall
not be liable in any such case to the extent that any such loss, claim, damage
or liability arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in the Registration
Statement, the Basic Prospectus, the Prospectus Supplement or the Prospectus, or
any amendment or supplement thereto, or any Issuer Free Writing Prospectus, in
reliance upon and in strict conformity with written information furnished to the
Company by the Agent expressly for use therein.

(b) The Agent will indemnify and hold harmless the Company against any losses,
claims, damages or liabilities to which the Company may become subject, under
the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, the Basic Prospectus, the Prospectus Supplement or the
Prospectus, or any amendment or supplement thereto, or any Issuer Free Writing
Prospectus, or arise out of or are based upon the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, in each case to the extent, but only
to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in the Registration Statement, the Basic
Prospectus, the Prospectus Supplement or the Prospectus, or any such amendment
or supplement thereto, or any Issuer Free Writing Prospectus, in reliance upon
and in strict conformity with written information furnished to the Company by
the Agent expressly for use therein; and will reimburse the Company for any
legal or other expenses reasonably incurred by the Company in connection with
investigating or defending any such action or claim as such expenses are
incurred.

(c) Promptly after receipt by an indemnified party under subsection (a) or (b)
above of notice of the commencement of any action, such indemnified party shall,
if a claim in respect thereof is to be made against the indemnifying party under
such subsection, notify the indemnifying party in writing of the commencement
thereof; but the omission so to notify the indemnifying party shall not relieve
it from any liability which it may have to any



--------------------------------------------------------------------------------

indemnified party otherwise than under such subsection except and then only to
the extent such indemnifying party is materially prejudiced thereby. In case any
such action shall be brought against any indemnified party and it shall notify
the indemnifying party of the commencement thereof, the indemnifying party shall
be entitled to participate therein and, to the extent that it shall wish,
jointly with any other indemnifying party similarly notified, to assume the
defense thereof, with counsel satisfactory to such indemnified party (who shall
not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and, after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party under this
Section 7 for any legal expenses of other counsel or any other expenses, in each
case subsequently incurred by such indemnified party, in connection with the
defense thereof other than reasonable costs of investigation. No indemnifying
party shall, without the written consent of the indemnified party, effect the
settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (i) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party.

(d) If the indemnification provided for in this Section 7 is unavailable to hold
harmless an indemnified party under subsection (a) or (b) above in respect of
any losses, claims, damages or liabilities (or actions in respect thereof)
referred to therein, then each indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the Agent on the other from the offering of the Shares to which such
loss, claim, damage or liability (or action in respect thereof) relates. If,
however, the allocation provided by the immediately preceding sentence is not
permitted by applicable law, then each indemnifying party shall contribute to
such amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and the Agent on the other in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Agent on the other shall be deemed to be in the same proportion
as the total net proceeds from the offering (before deducting expenses) received
by the Company bear to the total commissions received by the Agent. The relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
on the one hand or the Agent on the other and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and the Agent agree that it would not be just
and equitable if contribution pursuant to this subsection (d) were determined by
pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to above in this subsection
(d). The amount paid or payable by an indemnified party as a result of the
losses, claims, damages or liabilities (or actions in respect thereof) referred
to above in this subsection (d) shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this subsection (d), the Agent shall not be required to contribute
any amount in excess of the amount by which the total compensation received by
the Agent with respect to sales of the Shares sold by it to the public exceeds
the amount of any damages which the Agent has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the 1933 Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

(e) The obligations of the Company under this Section 7 shall be in addition to
any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to the directors, officers, employees, attorneys and
agents of the Agent and to each person, if any, who controls the Agent within
the meaning of the 1933 Act and each broker dealer affiliate of the Agent; and
the obligations of the Agent under this Section 7 shall be in addition to any
liability which the Agent may otherwise have and shall extend, upon the same
terms and conditions, to each director, officer, employee, attorney and agent of
the Company and to each person, if any, who controls the Company within the
meaning of the 1933 Act.



--------------------------------------------------------------------------------

Section 8. Representations, Warranties and Agreements to Survive Delivery. The
respective indemnities, agreements, representations, warranties and other
statements of the Company and the Agent, as set forth in this Agreement or made
by or on behalf of them, respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation (or any statement as
to the results thereof) made by or on behalf of the Agent or any controlling
person of the Agent, or the Company, or any officer or director or controlling
person of the Company, and shall survive delivery of and payment for the Shares.

Section 9. No Advisory or Fiduciary Relationship. The Company acknowledges and
agrees that (i) the Agent is acting solely in the capacity of an arm’s length
contractual counterparty to the Company with respect to the offering of Shares
contemplated hereby (including in connection with determining the terms of such
offering) and (ii) the Agent has not assumed an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether the Agent has
advised or is currently advising the Company on other matters) or any other
obligation to the Company except the obligations expressly set forth in this
Agreement and (iii) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Company agrees that it will
not claim that the Agent has rendered advisory services of any nature or
respect, or owe a fiduciary or similar duty to the Company, in connection with
such transaction or the process leading thereto.

Section 10. Termination.

(a) The Company shall have the right, by giving written notice as hereinafter
specified, to terminate this Agreement in its sole discretion at any time. Any
such termination shall be without liability of any party to any other party,
except that (i) with respect to any pending sale through the Agent for the
Company, the obligations of the Company, including in respect of compensation of
the Agent, shall remain in full force and effect notwithstanding such
termination; and (ii) the provisions of Section 1, Section 5, Section 7,
Section 8, Section 14 and Section 15 of this Agreement shall remain in full
force and effect notwithstanding such termination.

(b) The Agent shall have the right, by giving written notice as hereinafter
specified, to terminate this Agreement in its sole discretion at any time. Any
such termination shall be without liability of any party to any other party
except that the provisions of Section 1, Section 5, Section 7, Section 8,
Section 14 and Section 15 of this Agreement shall remain in full force and
effect notwithstanding such termination.

(c) Unless earlier terminated pursuant to this Section 10, this Agreement shall
automatically terminate upon the issuance and sale of all of the Shares by
Stifel Nicolaus on the terms and subject to the conditions set forth herein
except any termination pursuant to this clause (c) shall in all cases be deemed
to provide that Section 1, Section 5(b), Section 7, Section 8, Section 14 and
Section 15 of this Agreement shall remain in full force and effect.

(d) This Agreement shall remain in full force and effect until and unless
terminated pursuant to Section 10(a), (b) or (c) above or otherwise by mutual
agreement of the parties; provided that any such termination by mutual agreement
or pursuant to this clause (c) shall in all cases be deemed to provide that
Section 1, Section 5, Section 7, Section 8, Section 14 and Section 15 of this
Agreement shall remain in full force and effect.

(e) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided that such termination shall not be
effective until the close of business on the date of receipt of such notice by
the Agent or the Company, as the case may be. If such termination shall occur
prior to the Settlement Date for any sale of Shares, such sale shall settle in
accordance with the provisions of Section 2(h) hereof.

(f) In the case of any purchase by the Agent pursuant to a Terms Agreement, the
Agent may terminate this Agreement, at any time at or prior to the Settlement
Date (i) if there has been, since the time of execution of this Agreement or
since the respective dates as of which information is given in the General
Disclosure Package or the Prospectus, any Material Adverse Effect, or (ii) if
there has occurred any material adverse change in the financial markets in the
United States or the international financial markets, any outbreak of
hostilities or escalation thereof or other calamity or crisis or any change or
development involving a prospective change in national or international
political, financial or economic conditions, in each case the effect of which is
such as to make it, in the judgment of the Agent, impracticable or inadvisable
to market the Shares or to enforce contracts for the sale of Shares, or (iii) if
trading in any securities of the Company has been suspended or materially
limited by the Commission or the



--------------------------------------------------------------------------------

Nasdaq, or if trading generally on the American Stock Exchange or the NYSE or
Nasdaq has been suspended or materially limited, or minimum or maximum prices
for trading have been fixed, or maximum ranges for prices have been required, by
any of said exchanges or by such system or by order of the Commission, FINRA or
any other governmental authority, or (iv) a material disruption has occurred in
commercial banking or securities settlement or clearance services in the United
States, or (v) if a banking moratorium has been declared by either Federal or
New York authorities.

Section 11. Notices. All statements, requests, notices and agreements hereunder
shall be in writing, and if to Stifel Nicolaus shall be delivered or sent by
mail, telex or facsimile transmission to:

Stifel, Nicolaus & Company, Incorporated

One South Street, 15th Floor

Baltimore, Maryland 21202

Fax No. (443) 224-1273

Attention: Syndicate Department

With a copy to:

Duane Morris LLP

One Riverfront Plaza

1037 Raymond Boulevard

Newark, NJ 07102

Attention: James T. Seery

E-mail: jtseery@duanemorris.com

and if to the Company to:

Sientra, Inc.

420 South Fairview Avenue, Suite 200

Santa Barbara, CA 93117

Attention: Oliver Bennett, General Counsel

With a copy to:

DLA Piper LLP (US)

4365 Executive Drive, Suite 1100

San Diego, CA 92121

Attention: Michael S. Kagnoff

E-mail: michael.kagnoff@dlapiper.com

Any such statements, requests, notices or agreements shall take effect upon
receipt thereof.

Section 12. Parties. This Agreement shall be binding upon, and inure solely to
the benefit of, the Agent and the Company and, to the extent provided in
Sections 7 and 8 hereof, the officers, directors, employees, attorneys and
agents of the Company and the Agent and each person who controls the Company or
the Agent, and their respective heirs, executors, administrators, successors and
assigns, and no other person shall acquire or have any right under or by virtue
of this Agreement. No purchaser of Shares through the Agent shall be deemed a
successor or assign by reason merely of such purchase.

Section 13. Time of the Essence. Time shall be of the essence of this Agreement.
As used herein, the term “business day” shall mean any day when the Commission’s
office in Washington, D.C. is open for business.

Section 14. Waiver of Jury Trial. The Company and the Agent hereby irrevocably
waive, to the fullest extent permitted by applicable law, any and all right to
jury trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.



--------------------------------------------------------------------------------

Section 15. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS
PRINCIPLES OF CONFLICTS OF LAW.

Section 16. Counterparts. This Agreement and any Terms Agreement may be executed
by any one or more of the parties hereto and thereto in any number of
counterparts, each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same instrument.
This Agreement and any Terms Agreement may be delivered by any party by
facsimile or other electronic transmission.

Section 17. Severability. The invalidity or unenforceability of any Section,
paragraph or provision of this Agreement shall not affect the validity or
enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Agent and the Company in accordance with its terms.

 

Very truly yours, SIENTRA, INC. By:  

/s/ Jeffrey Nugent

Name:   Jeffrey Nugent Title:   Chief Executive Officer

Accepted as of the date hereof:

 

STIFEL, NICOLAUS & COMPANY, INCORPORATED

By:  

/s/ Adam Kohn

Name:   Adam Kohn Title:   Managing Director



--------------------------------------------------------------------------------

Schedule 1

Subsidiaries

miraDry, Inc.



--------------------------------------------------------------------------------

Schedule 2

Notice Parties

 

The Company             Jeff Nugent    jeff.nugent@sientra.com          Patrick
Williams    patrick.williams@sientra.com          Oliver Bennett   
oliver.bennett@sientra.com          Stifel Nicolaus             Daniel Covatta
   dcovatta@stifel.com          Mark White    whitem@stifel.com         



--------------------------------------------------------------------------------

Annex 1

SIENTRA, INC.

Common Stock

($0.01 par value per share)

TERMS AGREEMENT

STIFEL, NICOLAUS & COMPANY, INCORPORATED

One South Street, 15th Floor

Baltimore, MD 21202

Attn: Syndicate Department

Ladies and Gentlemen:

Sientra, Inc., a Delaware corporation (the “Company”), proposes, subject to the
terms and conditions stated herein and in the At-the-Market Equity Offering
Sales Agreement, dated February 20, 2018 (the “Sales Agreement”), between the
Company and Stifel, Nicolaus & Company, Incorporated (the “Agent”), to issue and
sell to the Agent the securities specified in the Schedule hereto (the
“Purchased Securities”).

Each of the provisions of the Sales Agreement not specifically related to the
solicitation by the Agent, as agent of the Company, of offers to purchase
securities is incorporated herein by reference in its entirety, and shall be
deemed to be part of this Terms Agreement to the same extent as if such
provisions had been set forth in full herein. Each of the representations and
warranties set forth therein shall be deemed to have been made at and as of the
date of this Terms Agreement and the Applicable Time, except that each
representation and warranty in Section 1 of the Sales Agreement which makes
reference to the Prospectus (as therein defined) shall be deemed to be a
representation and warranty as of the date of the Sales Agreement in relation to
the Prospectus, and also a representation and warranty as of the date of this
Terms Agreement and the Settlement Date in relation to the Prospectus as amended
and supplemented to relate to the Purchased Securities.

An amendment to the Registration Statement (as defined in the Sales Agreement),
or a supplement to the Prospectus, as the case may be, relating to the Purchased
Securities, in the form heretofore delivered to the Agent is now proposed to be
filed with the Securities and Exchange Commission.

Subject to the terms and conditions set forth herein and in the Sales Agreement
which are incorporated herein by reference, the Company agrees to issue and sell
to the Agent and the latter agrees to purchase from the Company the number of
shares of the Purchased Securities at the time and place and at the purchase
price set forth in the Schedule hereto.

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Agent and the Company in accordance with its terms.

 

Very truly yours, SIENTRA, INC.

By:  

                                      

Name:   Title:  



--------------------------------------------------------------------------------

Accepted as of the date hereof:

 

STIFEL, NICOLAUS & COMPANY, INCORPORATED

By:  

                                      

Name:   Title:  